DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 88 recites “by means of Wi-Fi without the need of a connection to an external access point, communication system, Internet connection or Internet Service Provider, through a 10mobile device's (1) hotspot mode” and claim 92 recites “without the need for a connection to an external access point or communication system”. The claims are given the broadest reasonable interpretation in light of the specification however limitations of the specification are not read into the claims. The claimed limitation of “without the need of a …communication system” is indefinite when determining the metes and bounds of the claims because the claimed invention is employing a “communication system”, since the mobile device is communicating with a portal. 
	
The use of element numbers throughout the claims should be deleted (i.e. “(1)”, “(2)” and “(3)”).

Claims 88, 92 and 93 recite the term “as required”. It is unclear what the intent of this term is, thus rendering the claims indefinite. 

Claim 93 recites “a Wi-Fi detecting antenna”. Claim 93 is dependent upon claim 92 which recites “one or more Wi-Fi antennas”. It is unclear if the recited antenna of claim 93 is the same as the antenna recited in claim 92? Thus the metes-and-bounds of the claim cannot be clearly ascertained.   

Claim Objections
Claim 93 is objected to because of the following informalities:  Claim 93 does not conclude with a period “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 88-90, 92 and 93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0198274 to Papakipos et al.
As concerns claim 88, a method for the identification, authentication, and location of mobile devices by means of Wi-Fi (0029) without the need of a connection to an external access point, communication system, Internet connection or Internet Service Provider, through a 10mobile device's hotspot mode (0018-mobile hotspots) activated either by an application previously installed in the mobile device (0018-mobile hotspots, applications), or by manual activation, characterized by: 
the mobile device's hotspot mode being activated, so the mobile device will act as hotspot (0018-mobile hotspot) to 15respond to probe requests (0034-probe request frames) according to protocol IEEE 802.11 (0019; 0029) with a signal containing specific and/or characteristic identifiers (0039-user identifying information, user identifier) of the mobile device; 
probe requests (Fig. 2, 210-broadcast message from first device) being sent by a portal (fig. 2, 210, first device) through 20one or more Wi-Fi antennas (0019-radio equipment for communicating; IEEE 802.11), which prompts the mobile device, in hotspot mode, to broadcast probe response signals (Fig. 2, 220-request from 2nd mobile device; 0034-probe response frames), which are in turn detected by the portal's antennas; 
the portal collecting and sending to a server 25(0022-authentication server) the information contained in the probe response signals that are broadcast by the mobile device in hotspot mode, which will allow the server to identify and locate the mobile device by comparing the identifiers (0035-2nd mobile device authenticates first device, via authentication server; 0022) 30embedded in the responses with the credentials previously registered (0049-authenticate with social network system) on the server;  
the server authenticating (0022-authentication server) the mobile device in hotspot mode based on parameters contained in the emitted probe response signals, when such parameters match (0028-authenticate, login – inherently comprises parameters that “match”; 0049-authenticate with social network system) the 5credentials registered on the server (0013-registered user; 0014-user identifier associated with user profile/account); and 
as required, the parameters contained in the emitted probe response signals containing encoded parameters giving instructions for specified actions (0048-authenticate, for access) to be carried out by the 10portal.  

As concerns claim 92, a system for identification, authentication and location of mobile devices without the need for a connection to an external access point or communication system, through the broadcast of 25information by a mobile device in hotspot mode, comprising: 
at least one hotspot-enabled mobile device (0018-mobile hotspot) which has a specialized application (0036) or program to allow the mobile device to act as a 30hotspot; 
a portal (fig. 2, 210, first device) composed of one or more actuator (0056-0058-processor) and one or more Wi-Fi antennas (0019-radio equipment for communicating; IEEE 802.11) with the ability to query and capture the signals broadcast by the mobile device in its hotspot mode; 
at least one server (0022-authentication server) that allows collection of data from the signals received by the portal5, and the use of such data to identify and authenticate the mobile device (0035-2nd mobile device authenticates first device, via authentication server; 0022); and 
as required, the server and the portal incorporated inside the same processing unit (0056-one system, unitary; 0042-portal and authentication device).

As concerns claim 89, the method of claim 88, where after the portal has gathered and processed the information in the signal broadcast by the mobile device, the 15two possible types of communication levels are: where the mobile device acts as a hotspot (0018-mobile hotspot) and its probe response signal contains all the needed information for identification and authentication (0039-user identifying information, user identifier), and where the portal and 20the server identify, authenticate and locate the mobile device and carry out a pre-determined specific action (0035-2nd mobile device authenticates first device, via authentication server; 0022); and 
where the mobile device acts as a hotspot and its probe response signal contains all the 25needed information for identification and authentication, and in addition contains an encoded instruction (0039-encryption), and where the portal and the server identify, authenticate, locate the mobile device and decode the 30embedded instruction to carry out a process or action that will depend on such instruction (0035-2nd mobile device authenticates first device, via authentication server; 0022).  

As concerns claim 90, the method of claim 88, where the signal broadcast by the mobile device  in hotspot mode contains encoded information comprising: a BSSID (0036; 0033), which is the physical MAC address of the 5wireless interface (0032); 
and/or a one-time password, also referred to as an OTP, visible or encrypted, generated by the application and encoded in the SSID within the 802.11 protocol (“or” limitation, thus limitation is an alternative limitation which need not be satisfied); and/or 10additional information, including Wi-Fi channel, encryption, WPS, Wi-Fi password and other variable or customizable parameters of the 802.11 protocol (“or” limitation, thus limitation is an alternative limitation which need not be satisfied).  

As concerns claim 1093, the system of claim 92, which includes the portal and which is connected to the server and includes a Wi-Fi detecting antenna (0019-radio equipment for communicating; IEEE 802.11), a processing unit (0056-0058) and as required an actuator (0056-0058-processing unit; “actuator” given broadest reasonable interpretation, claim does not set forth any particular definition or functional characteristics), where the portal detects from the probe response signal of 15the mobile device in hotspot mode the MAC address (BSSID) (0036-BSSID, MAC address), as well as the network name (SSID) (0036-SSID) generated by the mobile device and as required its type of encryption (0039-encryption), channel (0037-network channels), WPS and any field (0037-WPA, WEP or other security algorithm) within the 802.11 protocol (0019-IEEE 802.11), for the validation of the mobile 20device by the server (0035-2nd mobile device authenticates first device, via authentication server; 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0198274 to Papakipos et al. in view of U.S. Patent Application Publication 2016/0358013 to Carter et al.
Papakipos et al. ‘274 do not disclose:
As concerns claim 1591, the method of claim 88, where the method uses the probe response signal strength broadcast by the mobile device and detected by the portal's antennas to determine the mobile device's relative position to the portal.  
	Carter et al. ‘013 teach:
As concerns claim 1591, the method of claim 88, where the method uses the probe response signal strength broadcast by the mobile device and detected by the portal's antennas to determine the mobile device's relative position to the portal (0032-measuring received relative signal strength, estimate distance).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Papakipos et al. ‘274 with determining position, as taught by Carter et al. ‘013, in order to provide an effective communication signal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451